Citation Nr: 1034855	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  06-21 518	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether a debt resulting from the overpayment of VA 
disability compensation benefits in the amount of $3,329.00 was 
properly created.

2.  Whether the Veteran's spouse can be recognized as his 
dependent for VA purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K, Haddock, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to 
September 1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, in which the Veteran's VA compensation 
payments were reduced because a finding that his dependency 
status had changed, retroactively effective to September 2003.  
This created an overpayment in the amount of $3,329.00.


VACATUR

The Board of Veterans' Appeals (Board) may vacate an appellate 
decision at any time upon request of the appellant or his or her 
representative, or on the Board's own motion, when an appellant 
has been denied due process of law or when benefits were allowed 
based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.904 (2009).    

On May 14, 2010, the Board issued a decision on the issues in 
question.  After promulgation of that decision, it became known 
that the Veteran had died on February [redacted], 2010.  

As a matter of law, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho 
v. Brown, 7 Vet. App. 42, 47 (1994).  Thus, the appeal on the 
merits has become moot by virtue of the death of the appellant 
and the Board in May 2010 did not in fact have jurisdiction to 
render a decision, as the Veteran was no longer alive at that 
time.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009).

Accordingly, the May 14, 2010, Board decision addressing the 
issues as noted on the title page of this decision is vacated.  
Moreover, the matters are hereby dismissed due to lack of 
jurisdiction.  

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the veteran.  38 C.F.R. § 20.1106 (2009).  

ORDER

The May 14, 2010, Board decision granting waiver of overpayment 
of a debt in the amount of $3,329.00 is vacated.

The appeal is dismissed.


	                        
____________________________________________
	ERIC S. LEBOFF
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


